   4:20-cr-03128-JMG-CRZ Doc # 23 Filed: 02/09/21 Page 1 of 2 - Page ID # 43




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3128

      vs.
                                                             ORDER
SANDRA SAMUELSON,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 22), because
Defendant needs to consider and decide whether to enter a guilty plea. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 22), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on May
            24, 2021, or as soon thereafter as the case may be called, for a
            duration of three (3) trial days. Jury selection will be held at
            commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and May 24, 2021 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
4:20-cr-03128-JMG-CRZ Doc # 23 Filed: 02/09/21 Page 2 of 2 - Page ID # 44




         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   February 9, 2021.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
